Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo. Ardington@LFG.com VIA EDGAR February 12, 2013 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Lincoln National Variable Annuity Account C The Lincoln National Life Insurance Company (File No. 333-179107) Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln National Variable Annuity Account C (the “Account”), we are transmitting for filing under Rule 485(a)(1) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 1 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 126 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The amendment reflects changes to the disclosure regarding additional purchase payment limitations. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, Mary Jo Ardington Associate General Counsel
